Case 1:18-cv-10225-MLW Document 288 Filed 06/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners,

v.

KEVIN McALEENAN, et al.,

Defendants-Respondents.

me! Nee” Nee” Newer Nene” Nee” Nneage” Nee” Nenae” Nee Nee” Nee” Sere” ne” eee”

 

PETITIONERS’ MOTION TO WITHDRAW THEIR EMERGENCY MOTION FOR A
TEMPORARY RESTRAINING ORDER AND STAY OF REMOVAL OF CLASS
MEMBER MR. V

In light of Mr. V’s statements in his declaration, Dkt. 279-1, Petitioners move to lift any
stay of Mr. V’s removal and to withdraw their Emergency Motion for a Temporary Restraining
Order and Stay of Removal of Class Member Mr. V, Dkt. 268. Respondents assent to the relief
sought in this motion.

Petitioners filed their motion on June 17, 2019 to preserve this Court’s jurisdiction over
Mr. V and permit an examination of his case by class counsel, to whom Respondents refused to
give information. See Dkt. No. 268. That examination has now occurred, at least in part. In
response to Petitioner’s Motion and this Court’s Order (Dkt. No. 282), Respondents have
provided additional information about Mr. V’s case. Petitioners’ counsel also had the
opportunity to meet with Mr. V. on June 19, 2019. Although their examination of this case
confirms Petitioners’ serious concern that Respondents are not adequately and

contemporaneously considering the provisional waiver process and its important purposes—and
Avr suse) Ther, Atti prt livbt DC ig
ew & A VS 7 vemoval we he Suns 4 20

(Docket? WO. ATO Va vacant & D and
Over Le vewmuve 2. VR DT Tune Al, oly
